Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 07/12/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 07/12/2021 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: please add this phrase, “now U.S. Patent No. 11,062,998,”after “August 22, 2019,”.
Appropriate correction is required.
Claim Objections
Claims 1-7, and 14-20 are objected to because of the following informalities: 
Regarding claims 1 and 14, the phrase, “outermost dielectric layer” would be interpreted to mean both uppermost and lowermost (also left most and rightmost) according to the plain meaning of the word “outermost”. Similarly, the phrase, “ innermost dielectric layer” would be interpreted as meaning such a dielectric layer was in some sense surrounded by the outermost dielectric layer. In order to avoid having the claims stray too far from what is supported by the specification, however, the examiner recommends that “outermost” be replaced with ‘uppermost’, while “innermost” is replaced with ‘lowermost’, since the “innermost” dielectric layer is clearly recited to be a component of the redistribution layer, and the currently recited “outermost dielectric layer” can only be “outermost” relative to some central point not recited at present.    
Regarding claims 1, 4, 14-15 and 20, the phrase, “the dies of the pair of dies” is incorrect. The examiner suggests replacement of this phrase with “the pair of dies”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation, “beside the conductive plate” is unclear with regard to the arrangement being claimed. Does Applicant wish to recite instead, “but not on the conductive plate”? 
Regarding claim 5, the limitation, “intersecting the first direction” is unclear with regard to what property of directions is being invoked. In general, any two directions can be understood to “intersect”, particularly if they are already implied to be different by having different names in the claims. Does Applicant wish to recite merely that the two directions are different? If so, that is already implied by the different name, and it would then be unclear how this added limitation further limits the claim.
Regarding claim 8, the limitation, “dies” is unclear with regard to the number of dies in the invention. Since there is support in the specification for only two dies, the claim runs the risk of being broader than what the specification can support.
Regarding claim 13, the limitation, “beside the dies”, is unclear with regard to the arrangement being claimed. Does Applicant wish to recite that the vias do not intersect the dies?
References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kelly et al. (US 20180240744 A1) teaches in Fig. 1H or 1J, e.g., a semiconductor package, comprising: 
a pair of dies (125 and 126), disposed side by side, each die including a contact pad (119, e.g.,); 
a redistribution structure (110), disposed on the pair of dies and electrically connecting the pair of dies, wherein the redistribution structure comprises an innermost dielectric layer (unnumbered , an outermost dielectric layer (unnumbered), and a redistribution conductive layer, the innermost dielectric layer is closer to the pair of dies, the redistribution conductive layer extends between the innermost dielectric layer and the outermost dielectric layer, and the outermost dielectric layer is furthest from the pair of dies. Kelly et al. fails to further teach and/or suggest a conductive plate, electrically connected to the contact pads of the pair of dies, wherein the conductive plate extends over the outermost dielectric layer of the redistribution structure and over the pair of dies, and a vertical projection of the conductive plate falls on spans of the dies of the pair of dies as set forth in the claimed invention.
Bae et al. (US 11018107 B2) shows in Fig. 1A, a pair of dies (141, and 144), disposed side 
by side, each die including a contact pad; a redistribution structure (116), but fails to teach
and/or suggest the limitation as set forth in the claimed invention.
Shih et al. (US 20200357768 A1) also teaches similar to the previous references.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816